Citation Nr: 0828276	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1970 until August 1970 in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Lincoln, Nebraska regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's bilateral 
hearing loss service connection claim.


FINDING OF FACT

There is no nexus between the veteran's current bilateral 
hearing loss and a disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
101(24), 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with a November 2006 letter in which 
the RO notified him of what evidence was required to 
substantiate his bilateral hearing loss claim.  The letter 
told him of what evidence VA would obtain, what evidence he 
was expected to provide, and of what assistance the VA could 
provide the veteran in obtaining this evidence.  Finally, the 
letter notified the veteran that he should submit any 
relevant evidence in his possession.  This letter met the 
duty to notify the veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
remaining elements of Dingess notice were provided in the 
November 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private audiology records have been 
obtained.  The veteran has been afforded a VA examination and 
a relevant medical opinion has been obtained.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
evidence, the Board may proceed with consideration of the 
veteran's claim.  

Service Connection

The veteran contends that he has developed bilateral hearing 
loss as a result of acoustic trauma he sustained during 
active duty for training.  He described being exposed to 
rifle, machine gun and other ordinance fire without proper 
ear and noise protection.  He further states that while he 
has been exposed to some occupational and occasional 
recreation noise since service, he used the appropriate 
hearing protection devices and his place of employment 
monitors noise exposure levels pursuant to federal 
regulations.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other organic diseases of the nervous system such as 
hearing loss become manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss

A February 1970 entrance auditory examination and an August 
1970 discharge auditory examination were within normal 
limits.  The veteran's service treatment records were 
negative for any complaints, symptoms or treatments relating 
to his current claims of hearing loss.

A March 2007 VA audiology examination revealed right ear air 
conduction thresholds between 15 and 50 decibels when 
thresholds were tested between 500 and 4000 Hertz.  Left ear 
air conduction thresholds were between 15 and 55 decibels 
when tested at those thresholds.  The VA examiner considered 
the veteran's claims file, which would include the results of 
his entrance and discharge auditory examinations, and found 
that it was not likely that the veteran's hearing loss was 
the result of noise exposure during his military service.  
His hearing loss was attributed to his age, health condition 
and post-service noise exposure.

The veteran testified at his April 2008 hearing that he had 
fired rifles during his service and was exposed to other 
ordinance fire without the benefit of hearing protection.  He 
described having a difficult time hearing immediately after 
these incidents, but that this hearing later improved.  His 
post-service employment noise exposure and the required use 
of hearing protection at his place of employment were 
detailed.  The veteran also hunted approximately once per 
year.

Subsequent to his hearing, the veteran submitted additional 
employment audiometric testing results along with the 
appropriate evidence waiver.  These results were not 
considered in the VA examiner's March 2007 opinion as they 
had not yet been submitted for review.  

These employment audiological records demonstrated annual 
audiological testing results beginning in 1993.  A May 2000 
audiology record revealed right ear air conduction thresholds 
that were between 10 and 45 decibels when thresholds were 
tested between 500 and 4000 Hertz.  Left ear air conduction 
thresholds were between 10 and 25 decibels at those 
thresholds.  A February 2002 audiology record revealed right 
ear conduction thresholds that were between 15 and 50 
decibels when thresholds were tested between 500 and 4000 
Hertz.  Left ear conduction thresholds were between 10 and 40 
decibels at those thresholds.  No opinion as to the etiology 
of this hearing loss was presented.

As the May 2000 examination demonstrated a right ear auditory 
threshold in excess of 40 decibels, and the February 2002 
examination demonstrated a left ear auditory threshold in 
excess of 40 decibels, the veteran has current bilateral 
hearing loss as defined by VA regulations.  38 C.F.R. 
§ 3.385.  

The veteran's discharge auditory examination revealed normal 
hearing and no symptoms, complaints or treatments for hearing 
loss were noted in the service treatment records.  The VA 
examiner declined to find that the veteran's bilateral 
hearing loss was the result of an in-service disease or 
injury, and attributed his hearing loss to other factors.  No 
other medical evidence has been presented suggesting such a 
nexus.  Right ear hearing loss was first demonstrated in the 
May 2000 auditory examination, and left ear hearing loss was 
first demonstrated in the February 2002 auditory examination, 
some 30 years after the veteran was discharged from service.  
The preponderance of the evidence is therefore against a 
continuity of symptomatology.

The veteran has argued that the RO had intermingled his 
entrance and discharge audiological examination results in 
the May 2007 statement of the case, which may have resulted 
in the RO improperly denying the veteran's bilateral hearing 
loss claim.  Although it does appear that such a 
transcription error was made, the primary basis of the RO's 
denial of the veteran's claim was the March 2007 VA 
audiological opinion.  The VA examiner stated in his report 
that he had reviewed the veteran's claims file and there is 
no indication that the VA examiner made such an error.

The veteran contends that he suffers from bilateral hearing 
loss as the result of acoustic trauma he experienced during 
service, but as a lay person, he is not qualified to express 
a competent medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Because of the lack of any competent and credible evidence of 
a nexus between the veteran's bilateral right hearing loss 
and active service, reasonable doubt does not arise and the 
claim must be denied.  38 U.S.C.A. §5107(b)(West 2002).






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


